     Case 19-04001    Doc 67       Filed 03/27/20 Entered 03/27/20 08:30:01
                                     Document     Page 1 of 2                 EOD
                                                                               Desc Main

                                                                              03/27/2020

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                       §
                                             §
BARRY FRANK                                  §           Case No. 18-42131
xxx-xx-1258                                  §
                                             §
                       Debtor                §           Chapter 7

AMERICAN RECEIVABLE CORP.                    §
                                             §
                       Plaintiff             §
                                             §
v.                                           §           Adversary No. 19-4001
                                             §
BARRY FRANK                                  §
                                             §
                                             §
                       Defendant             §

        ORDER STRIKING DEFENDANT’S UNAUTHORIZED SUR-REPLY
           TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         ON THIS DATE the Court considered the Plaintiff’s Objection to Defendant’s

Sur-Reply filed by the Plaintiff, American Receivable Corporation, on March 20, 2020.

The Court finds that, in violation of ¶ 3(C) of the Scheduling Order Arising from Initial

Management Conference issued on June 25, 2019, the Defendant, Barry Frank, filed a

Sur-Reply to the Plaintiff’s Motion for Summary Judgment on March 20, 2020 without

obtaining leave of court.. The Scheduling Order provided that “[n]o sur-replies shall be

filed without leave of court and such shall not be granted in the absence of exigent

circumstances.” Absent any request for leave, the Court finds that just cause exists for
 Case 19-04001      Doc 67      Filed 03/27/20 Entered 03/27/20 08:30:01   Desc Main
                                  Document     Page 2 of 2



entry of the following order.

       IT IS THEREFORE ORDERED that the Defendant’s Sur-Reply to the

Plaintiff’s Motion for Summary Judgment filed without leave of court on March 20, 2020

[dkt #65] is hereby STRICKEN.



                                  Signed on 03/27/2020




                                  THE HONORABLE BILL PARKER
                                  CHIEF UNITED STATES BANKRUPTCY JUDGE




                                             -2-
